Citation Nr: 1723440	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to August 1969, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in Winston-Salem, North Carolina in November 1, 2016.  A transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has been afforded two VA examinations in connection with his PTSD claim, including one in August 2011 pursuant to his claim for an initial evaluation in excess of 10 percent therefor.  However, his hearing testimony, his wife's testimony, and his lay statements in support of his claim suggest his symptoms were not fully accounted for by either examiner.  Moreover, his testimony, the testimony of his wife, and his written lay statements indicate his symptoms may have worsened since his August 2011 examination.  For instance, at his November 2016 hearing, the Veteran testified that he experiences frequent sleep disturbance, irritability, and angry and violent outbursts, and that these symptoms have substantially affected his relationship with his wife.  The Veteran also contended that he experiences short-term memory loss, and tends to isolate socially.  These contentions are not captured in the August 2011 examination report.  Further, the Veteran was last examined nearly six years ago, a fact which, coupled with his testimony and statements suggesting worsening symptoms, leads the Board to find that a new examination is necessary to explore the current nature and severity of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from March 2014 to the present.  All requests and responses, positive and negative, must be documented in the file.

2.  Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




